DETAILED ACTION
This action is in response to communications filed 12/3/2020:
Claims 16-35 are pending
Claims 1-15 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24 and 28-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahman et al (US20150193197, hereinafter “Nahman”).
Regarding claim 16, Nahman teaches an apparatus (¶3, spatial audio system) comprising:
at least one processor (¶72, processor); and
at least one memory including computer program code (¶71, memory),

identify virtual audio content within a first spatial sector of a virtual space with respect to a reference position (¶43, Fig. 5A, audio event [music] is in a “first spatial sector” of the virtual space [listening space in front of the listener]); and
modify the identified virtual audio content to be rendered in a second, smaller spatial sector (¶43, Fig. 5D, the audio event [music] is “shrunk” down to a smaller second “spatial sector” to the left of the listener).
Regarding claim 17, Nahman teaches wherein the second spatial sector is wholly within the first spatial sector (Fig. 5A, 5D, the “shrunk” sound space for music is still wholly within the “first spatial sector”).
Regarding claim 18, Nahman teaches wherein virtual audio content outside of the first spatial sector is not modified or is modified differently than the identified virtual audio content (¶47, processing unit is able to identify individual audio events and to modify them accordingly; see also Donaldson, Fig. 2, wherein portion 222c remains unchanged while 221c and 223c are modified).
Regarding claim 19, Nahman teaches wherein the apparatus is further configured to provide the virtual audio content to a first user device associated with a user, detect a predetermined first condition of a second user device associated with the user, and modify the identified virtual audio content responsive to detection of the predetermined first condition (¶50-51, Figs. 5A-5E, audio events are modifiable such that they can be moved between various sound spaces via gesture controls [“predetermined conditions”]).
Regarding claim 20, Nahman teaches wherein the apparatus is further configured to detect a predetermined second condition of the first or second user device, and if the virtual audio content has 
Regarding claim 21, Nahman teaches wherein the apparatus is further configured to identify one or more audio sources, associated with respective virtual audio content, being within the first spatial sector, and modify the spatial position of the virtual audio content to be rendered from within the second spatial sector (¶47, processing unit identifies the various audio sources and is capable of repositioning the audio sources [e.g. audio events] within the sound space [see Fig. 5A-5E]).
Regarding claim 22, Nahman teaches wherein the apparatus is further configured to receive a current position of a user device associated with a user in relation to the virtual space and use said current position as the reference position and to determine the first spatial sector as an angular sector of the space for which the reference position is the origin (¶48, system is capable of tracking location and/or orientation of user within the listening environment such that the audio events are modified in their spatial parameters in order to keep the audio events at relatively static angular positions and/or distances relative to the user's environment).
Regarding claim 23, Nahman teaches wherein the second spatial sector is a smaller angular sector of the space for which the reference position is also the origin (Fig. 5D, 5E, sound space resized according to the user’s needs such that the user can resize it to be smaller than the original (Fig. 5A)).
Regarding claim 24, Nahman teaches wherein the determined angular sector is based on the movement or distance of the user device with respect to a user (¶48, reproduced audio events are repositioned according to the user’s current position and at relatively static angular positions and/or distances relative to the user’s environment).
Regarding claim 28, Nahman teaches where in the apparatus is a mobile phone (¶36, computing device may be a cellphone).
Regarding claims 29-34, they are rejected similarly as claims 16-21, respectively. The method can be found in Nahman (¶8, audio processing methods).
Regarding claim 35, it is rejected similarly as claim 16. The non-transitory computer readable medium can be found in Nahman (¶9, non-transitory computer-readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahman et al (US20150193197, hereinafter “Nahman”) in view of Donaldson (US20150189457).
Regarding claim 25, Nahman fails to explicitly teach wherein the apparatus is further configured to move the respective spatial positions of the identified virtual audio content by translation towards a line passing through the centre of the first or second spatial sectors.
Donaldson teaches wherein the apparatus is further configured to move the respective spatial positions of the identified virtual audio content by translation towards a line passing through the centre of the first or second spatial sectors (¶24, translational techniques are used to move plurality of audio sources from one soundfield to another with respect to directions/positions of perceived audio; see Fig. 1A and Fig. 2, sources 220 and 212-216 are swapped from their original soundfield yet their relative position within the translated soundfield remains similar to their positions in the original soundfield).

Regarding claim 26, Nahman in view of Donaldson teaches wherein the apparatus is further configured to move the respective spatial positions of the identified virtual audio content for the identified audio sources by rotation about an arc of substantially constant radius from the reference position (Donaldson, ¶66, audio source distributor can be configured to distribute audio sources in a portion of a transformed reproduced sound field either at equal arc lengths circumferentially about a portion of a circle encompassing a recipient of audio, or at different radial distances from the recipient, or in any other manner; see also Nahman, ¶48, gesture system may track the change in orientation of the user's head relative to the environment such that audio events are reproduced for the user at relatively static angular positions and/or distances relative to the user's environment).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahman et al (US20150193197, hereinafter “Nahman”) in view of Jax et al (EP2637427, submitted in IDS filed 12/3/2020, hereinafter “Jax”).
Regarding claim 27, Nahman fails to explicitly teach wherein the apparatus is further configured to render virtual video content in association with the virtual audio content, in which the virtual video content for the identified audio content is not spatially modified.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sound field warping (as taught by Jax) to the sound modifying system (as taught by Nahman). The rationale to do so is to use a known technique to improve similar devices to achieve predictable results. It’s already known that smart devices often output both video and audio (Nahman, ¶5) and such devices are commonly used by all users; it would be advantageous to apply the audio warping techniques of Jax to ensure a smooth transition of both audio and video for all smart devices regardless of their display size (such as the case presented by Nahman Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651